As filed with the Securities and Exchange Commission on March 8, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: June 30, 2013 Date of reporting period: December 31, 2012 Item 1. Reports to Stockholders. Davidson Multi-Cap Equity Fund Davidson Small/Mid Equity Fund Semi-Annual Report December 31, 2012 Dear Shareholder: It was an eventful second half of 2012, during which we saw progress toward resolution of several overhanging macroeconomic issues. With elections completed in the U.S. and reprieve from the impending fiscal cliff, headway in the creation of a sovereign banking union in Europe, and a more optimistic outlook on growth prospects in China, equity markets showed strength, despite lingering concerns pending ultimate resolution to these issues, among others. It was also an eventful time for Davidson Funds, with the launch of the Davidson Small/Mid Equity Fund on June 29th. We are pleased to offer this investment option to our shareholders, alongside the Davidson Multi-Cap Equity Fund. Multi-Cap Equity Fund The Russell 3000® Index, the benchmark for the Davidson Multi-Cap Equity Fund, finished the six month period ending December 31, 2012 up 6.49%. The Class A shares of the Fund generated a total return of 3.14% on a fully-loaded basis and 8.56% on a no-load* basis during the six month period ending December 31, 2012. The Class C shares generated a total return of 7.09% on a fully-loaded basis and a total return of 8.09% on a no-load* basis over the same time period. The largest contribution to performance came from the Information Technology sector. In particular, Applied Micro Circuits Corp. was buoyed by the company’s better than expected 3rd quarter results and favorable guidance announced in October, as well as the release of further details regarding a previously announced cost reduction initiative. The Financials sector showed broad-based strength with continued progress toward a “fiscal cliff” resolution; portfolio holdings Redwood Trust, Inc., Morgan Stanley and JP Morgan Chase & Co. performed particularly well. Within the Consumer Discretionary sector, Ford Motor Company was a solid performer. The company reported better than expected 3rd quarter results driven by record operating margins. North American sales volume was favorable, and margins were boosted by higher net pricing. Also in the Consumer Discretionary sector, The McGraw Hill Companies, Inc. and Blue Nile, Inc. performed favorably after reporting strong quarterly results. Healthcare holding Gilead Sciences, Inc. also contributed positively to performance. The biotechnology company has garnered increased interest as of late, with FDA approval for Stribild, a 4-in-1 treatment for HIV. Additionally, expectations are high for its next generation Hepatitis C drug program, and the company’s long-term research pipeline appears very attractive. Stock selection within the Materials sector was the primary detractor from performance, as the Fund’s lack of metal exposure negatively impacted relative performance compared with the Russell 3000® Index. Additionally, our investment in Telecommunication Services holding NII Holdings, Inc. detracted from performance, with deteriorating business fundamentals and financing concerns being the main reasons for the stock’s poor performance. 1 Over the six-month period ending December 31, 2012, we made several changes to the Fund. In August, given the aforementioned fundamental deterioration in NII Holdings, Inc., we exited our position, allowing flexibility to deploy capital to other areas of opportunity in the market. We added to our position of Laboratory Corp. of America Holdings, a provider of clinical laboratory tests, which we believe is well-poised to capitalize on changes underway in the U.S. healthcare system, providing ample opportunity for revenue growth and margin expansion. In September, we initiated a position in General Mills, Inc., a leading global food products company with a broad portfolio of products. We find General Mills, Inc. to be an attractive investment for several reasons. One, the company is refocusing its efforts in the yogurt space. Two, it is expanding its international presence to take advantage of higher population growth in some foreign markets. Three, the company has a long history of strong cash flow and shareholder-friendly capital allocation policies, which we believe should be beneficial to investors over the next several years. In October, we sold our position in healthcare IT provider Cerner Corp. and initiated a position in Waters Corp., a provider of liquid chromatography (LC), mass spectrometry (MS), and thermal analysis technologies for biopharmaceutical, industrial, food and environmental testing, and university and government laboratories. Given the attractive recurring revenue business model and margins, strong competitive position and recent new product introductions, we believe Waters Corp. is poised for further growth in current markets, as well as new industries. In December, we eliminated our position in Fiserv, Inc., reallocating the proceeds into E.I. DuPont de Nemours & Co. (DuPont) and International Business Machines Corp. (IBM). Additionally, the acquisition of Cooper Industries by Eaton Corporation was completed; we retained the resulting shares of Eaton Corporation, a global manufacturer of power control and management systems used by both original equipment manufacturers and aftermarket customers. Growth in the company’s Electrical business, combined with attractive growth opportunities in the Aerospace, Trucking and Auto divisions create a compelling investment opportunity with economic growth. Small/Mid Equity Fund The Russell 2500® Index, the benchmark for the Davidson Small/Mid Equity Fund, finished the six month period ending December 31, 2012 up 8.84%. Both the Class A and Class C shares of the Fund lagged the Russell 2500® Index, primarily due to stock selection. The Class A shares of the Fund generated a total return of -6.95% on a fully-loaded basis and -2.04% on a no-load* basis during the six month period ending December 31, 2012. The Class C shares generated a total return of -3.34% on a fully-loaded basis and a total return of -2.38% on a no-load* basis over the same time period. Fund performance was positively impacted by our sector allocation away from the Utilities sector. Industrials sector holding GeoEye, Inc. also positively contributed to performance, with the announcement of a planned merger with DigitalGlobe Inc., its chief competitor in geospatial imagery. The combined entity is expected to benefit from operational synergies and cost savings, of particular importance in light of continued governmental funding concerns. The primary detractor from performance over this time period was Financials sector holding Green Dot Corp. On its 2nd quarter earnings call, the company significantly lowered forward guidance based on longer than anticipated activation delays brought about by increased anti-money laundering security precautions. Management also acknowledged that certain retail partners were exploring non-exclusive agreements, likely leading to decreased market share. The prepaid debit space is an emerging secular growth market that is highly competitive, requiring management to respond appropriately to such competitive threats. Within the Technology sector, ServiceSource International Inc., a manager of service contract renewals on behalf of customers primarily in the technology and healthcare industries, also detracted from performance. While the company reported better than expected 3rd quarter results, guidance for 4th quarter was disappointing; reduced scope of engagement by several customers due to economic pressure and a slower than expected ramp in converting actual contract value (ACV) to revenue were to blame. Despite the near-term disappointment, we continue to believe that ServiceSource International Inc. has a clear first-mover advantage in this growing industry that could drive market share gains in the future. Stock selection in the Consumer Discretionary sector negatively impacted performance. Herbalife Ltd. declined following an impassioned short call made by hedge fund manager Bill Ackman. Like Greenlight Capital’s David Einhorn before him, Ackman alleges the multi-level sales model utilized by Herbalife Ltd. is misleading to investors, and is not sustainable over the long run. 2 Over the six-month period ending December 31, 2012, we made several changes to the Fund. In July, we reduced our exposure to Green Dot Corp. and continue to closely monitor the company‘s reaction to the evolving competitive landscape. Encouragingly, the company reported favorable 3rd quarter results and increased insider buying activity, generally a bullish signal. In August, we took advantage of stock appreciation of Lumber Liquidators Holdings Inc., selling our position and investing the proceeds in MICROS Systems, Inc. MICROS Systems, Inc. is the dominant supplier of sophisticated point-of-sale systems for restaurants (table service and quick service), hotels (internationally and domestically including the casino and institutional markets), and specialty retailers. We believe the demand for the company’s product suite will contribute to growing sales, profits, and free cash flow, all of which should enhance shareholder value. In October, we exited our position in Lincoln Electric Holdings, Inc.; we reallocated the proceeds to further investments in MICROS Systems, Inc. and Richie Brothers Auctioneers. In November, we exited our position of GeoEye, given the company’s imminent merger with DigitalGlobe. In December, we liquidated our position in Herbalife Ltd., feeling our investors are best served to stay on the sidelines at this time, taking advantage of other opportunities in the market. As such, we initiated a new position in Select Comfort Corp., the manufacturer and retailer of the Sleep Number Bed. Sold exclusively in their store network, the product’s distinguishing feature is its ability to customize the firmness of each side of the bed; 90% of couples have different firmness preferences. We believe this vertically integrated retailer is in the early stages of long-term market share gains. The business model has impressive cash flow characteristics, and solid store level economics, as well as margin improvement opportunities. Finally, we believe Select Comfort Corp. has the potential to benefit from a recovery of the U.S. housing industry. We believe that as the market migrates from a short-term mindset to one that once again appreciates investments in companies with long-term growth prospects, free cash flow generation and potential operating leverage, our disciplined approach to portfolio construction and management has the potential to return to favor. Outlook The U.S. equities market finished the year higher, despite several looming macro issues – the ongoing European debt crisis, uncertainty regarding China’s growth trajectory and leadership transition, U.S. election results and the “fiscal cliff.” Although Europe is far from cured, the OMT (Outright Monetary Transactions) program and movement toward a banking union have dramatically improved sentiment regarding Europe and placated fears of a collapse. Essentially, the OMT has stabilized asset prices, helping to stem capital flight from Europe with the threat of an open-ended purchasing program, making it more difficult to speculate on a sell-off. While not a panacea, the OMT has restored the influence of ECB (European Central Bank) monetary policy and has effectively put a floor under the Eurozone crisis, something previous policy attempts have failed to do. For example, the LTRO (Long-term Refinancing Operation) actually encouraged capital flight and the fragmentation of European financial markets, and the SMP (Securities Markets Programme) encouraged foreigners to unload peripheral bonds onto the ECB. As for China, fears of a severe falloff in growth (a so-called “hard landing”) have been allayed by more favorable economic data and indications that new leadership will continue policies of expansion. 3 The remaining uncertainty surrounds U.S. fiscal policy. Election results have done little to settle disputes over tax and spending policies. Issues surrounding the “fiscal cliff” have been vetted and, thanks to an eleventh hour approval by the U.S. House of Representatives, a bill mitigating tax hikes on the middle class and delaying spending cuts was passed. However, the continued partisan division in Washington has eroded confidence and heightened sensitivities to risk and uncertainty. Perhaps the silver lining of the situation is a stark reality check regarding our government debt issues, forcing our leaders to confront budgetary matters facing our country, rather than continue down an unsustainable path. We feel the U.S. continues to be in an advantageous position relative to other developed countries, and remains the only self-sustaining economy with enviable natural resources, favorable demographics, sufficient internal consumption, productive workforce, and global competitiveness. When the budget issue is ultimately resolved, we are optimistic that investor focus will once again return to corporate-level fundamentals with strong balance sheets, streamlined inventories, healthy profit margins, and attractive equity valuations. As we start 2013, we continue to be focused on identifying companies demonstrating the ability to grow despite the sluggish macro environment. We see the potential for a number of positive catalysts notably unfolding over the next year: a sustained recovery in housing, growth in U.S. oil & gas production, significant household deleveraging, continued loan growth from banks, and an expanding replacement cycle for many industrial equipment manufacturers, all of which could prove beneficial to many companies in the Funds. Small- and mid-cap companies have exhibited attractive fundamental and valuation characteristics, which we believe makes them particularly appealing at this time. Given continued economic uncertainty, we remain diligent in recognizing investment risks and striking the appropriate balance between near-term uncertainty and long-term opportunity. We thank you for your trust in Davidson Investment Advisors and the Davidson Funds. Sincerely, Andrew I. Davidson President Davidson Investment Advisors, Inc. Must be preceded or accompanied by a prospectus. Past performance does not guarantee future results. Investment performance reflects fee waivers and in the absence of these waivers returns would be lower. Mutual fund investing involves risk. Principal loss is possible. Small- and medium capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. Investments in foreign securities involve political, economic and currency risks, greater volatility and differences in accounting methods. These risks are greater for emerging markets. Investments in ETFs, are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETFs shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares. The Funds will bear their shares of the fees and expenses of the underlying funds. Shareholders will pay higher expenses than would be the case if making direct investments in the underlying funds. The Funds may also use options and future contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates. The investment in options is not suitable for all investors. 4 The Russell 2500® Index measures the performance of the small to mid-cap segment of the U.S. equity universe. It is not possible to invest directly in an index. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. It is not possible to invest directly in an index. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please refer to the Schedule of Investments for a complete listing of fund holdings. Current and future portfolio holdings are subject to risk. Free cash flow, a measure of financial performance, is calculated by subtracting capital expenditures from operating cash flow. Free cash flow represents residual cash generated by a company after expenditures to maintain or expand its asset base. The opinions expressed in this letter are those of the fund manager, are subject to change, are not guaranteed, and should not be considered recommendations to buy or sell any security. *The no-load basis refers to the performance with front-end and back-end sales loads waived. Davidson Investment Advisors, Inc is the adviser to the Davidson Funds, which are distributed by Quasar Distributors, LLC. 5 Davidson Funds Expense Example at December 31, 2012 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested in Class A and Class C of each Fund at the beginning of the period and held for the entire period (7/1/12 – 12/31/2012). Actual Expenses For each class of the Davidson Multi-Cap Equity Fund and Davidson Small/Mid Equity Fund, two lines are presented in the tables below. The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.15% and 1.90% per the operating expense limitation agreement for the Davidson Multi-Cap Equity Fund Class A and Class C, respectively, and 1.40% and 2.15% for the Davidson Small/Mid Equity Class A and Class C, respectively. The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. However, the Example below does not include portfolio trading commissions and related expenses. In addition, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. You may use the information in the first line of the tables, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and will not help you determine the relative total costs of owning different funds, as they may charge transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Davidson Multi-Cap Equity Fund - Class A Beginning Account Value 7/1/12 Ending Account Value 12/31/12 Expenses Paid During Period* 7/1/12 – 12/31/12 Actual Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 1.15% multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 6 Davidson Funds Expense Example at December 31, 2012 (Unaudited), continued Davidson Multi-Cap Equity Fund - Class C Beginning Account Value 7/1/12 Ending Account Value 12/31/12 Expenses Paid During Period* 7/1/12 – 12/31/12 Actual Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 1.90%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. Davidson Small/Mid Equity Fund - Class A Beginning Account Value 7/1/12 Ending Account Value 12/31/12 Expenses Paid During Period* 7/1/12 – 12/31/12 Actual $979.60 Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 1.40% multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. Davidson Small/Mid Equity Fund - Class C Beginning Account Value 7/1/12 Ending Account Value 12/31/12 Expenses Paid During Period* 7/1/12 – 12/31/12 Actual $976.20 Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 2.15%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 7 Davidson Funds Sector Allocation of Portfolio Assets - December 31, 2012 (Unaudited) 8 Davidson Multi-Cap Equity Fund Schedule of Investments December 31, 2012 (Unaudited) Shares COMMON STOCKS - 97.19% Value Aerospace and Defense 2.23% 13,395 United Technologies Corp. $ Air Freight and Logistics 1.86% 9,980 FedEx Corp. Automobiles 2.19% 83,060 Ford Motor Co. Beverages 2.08% 14,945 PepsiCo, Inc. Biotechnology 3.59% Amgen, Inc. 708,256 Gilead Sciences, Inc. (a) Capital Markets 4.15% Morgan Stanley 901,986 State Street Corp. 1,139,757 Chemicals 4.39% 1,141,789 E.I. du pont de Nemours & Co. 1,018,432 Praxair, Inc. Commercial Banks 2.45% Wells Fargo & Co. Communications Equipment 4.42% Cisco Systems, Inc. 1,036,538 QUALCOMM, Inc. 1,139,307 Computers and Peripherals 5.35% Apple, Inc. 1,529,796 International Business Machines Corp. 1,098,923 The accompanying notes are an integral part of these financial statements. 9 Davidson Multi-Cap Equity Fund Schedule of Investments December 31, 2012 (Unaudited) Shares COMMON STOCKS - 97.19%, continued Value Diversifed Financial Services 2.35% 26,260 JPMorgan Chase & Co.
